Citation Nr: 1046892	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to April 1947.  
He died in January 2007.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service-connected burial benefits has 
been raised by the record in light of the Board's decision to 
grant service connection for the cause of the Veteran's death.  
The appellant was previously granted entitlement to nonservice-
connected burial benefits but the agency of original jurisdiction 
(AOJ) has not yet had the opportunity to adjudicate a claim for 
service-connected burial benefits as a result of the Board's 
decision in this case.  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the AOJ for 
appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1946 to April 
1947.  He died in January 2007.  The appellant is his surviving 
spouse.

2.  The cause of the Veteran's death in January 2007 was listed 
on his original certificate of death as metastatic squamous cell 
carcinoma, due to or as a consequence of pancreatic carcinoma.  

3.  At the time of the Veteran's death, service connection was in 
effect for duodenal ulcer, with cholecystectomy and bowel 
adhesions and obstructions, rated as 20 percent disabling, and 
anemia associated with duodenal ulcer with cholecystectomy and 
bowel adhesions and obstructions, rated as noncompensable.

4.  The appellant was denied entitlement to service connection 
for the cause of the Veteran's death by way of a rating decision 
dated in July 2007.  She did not appeal and the decision became 
final.

5.  The appellant submitted an amended certificate of death of 
December 2008.  The underlying causes of death were listed as 
complete bowel obstruction secondary chronic adhesions, 
metastatic squamous cell carcinoma, and pancreatic carcinoma.  
The certificate was issued in November 2008 based on cause of 
death information amended by affidavit.

6.  The evidence received since the July 2007 rating decision is 
new, and it raises a reasonable possibility of substantiating the 
underlying claim for service connection for the cause of the 
Veteran's death.

7.  It is at least as likely as not that the Veteran's service-
connected duodenal ulcer, with cholecystectomy and bowel 
adhesions and obstructions, was a principal or contributory cause 
of the Veteran's death.  


CONCLUSION OF LAW

1.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for the cause of the 
Veteran's death has been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


2.  A service-connected disability caused or contributed 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally sought entitlement to service connection 
for the cause of the Veteran's death in March 2007.  The RO 
denied the claim in July 2007.  Notice was provided that same 
month.  The appellant failed to appeal the decision and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  As a result, consideration of a claim 
for entitlement to service connection for the cause of the 
Veteran's death may now be considered on the merits only if new 
and material evidence has been received since the time of the 
last final denial.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Prior Decision

The Veteran served on active duty from March 1946 to April 1947.  
He originally sought service connection for an ulcer disability 
in October 1957.  His service treatment records (STRs) reflect 
several instances of treatment for gastrointestinal (GI) 
complaints.  His claim was denied by the Board in June 1958.  

Medical evidence of record in the 1950's reflects that the 
Veteran was treated by VA for a bleeding duodenal ulcer in 1957.  
He was again treated by VA for a bleeding duodenal ulcer in May 
1959.  He required a subtotal gastrectomy and vagotomy in June 
1959.  

The Veteran reopened his claim for service connection for an 
ulcer disability in July 2004.  VA records obtained at that time 
reported the Veteran was status post choledocolecystectomy 
(removal of the gall bladder) in an entry dated in June 1997.

The Veteran's claim was originally denied in September 2004.  
However, he submitted statements from two physicians that linked 
his current medical condition to that first noted in service.  
Service connection for a duodenal ulcer was established in July 
2005.  A 20 percent disability rating was assigned.

The Veteran disagreed with the disability rating in August 2005.  
He contended that his disability was more severe.  He said that 
he suffered from constant problems with constipation and 
diarrhea.  He also sought service connection for residuals of 
gall bladder surgery (choledocolecystectomy) as secondary to his 
service-connected duodenal ulcer disability.  He claimed that he 
had gall bladder problems as a result of side effects of 
injections of Sandostatin that had been used to treat his ulcer 
symptoms.  He also sought service connection for anemia as 
secondary to his ulcer.

There is a Report of Contact, dated September 14, 2005, wherein 
the RO contacted the appellant to identify the claimed side 
effects from the Sandostatin.  The appellant related that the 
injections caused gall stones and diarrhea that could not be 
stopped.  She also said that adhesions from surgery were now 
causing bowel obstruction.

The Veteran was afforded a VA examination to obtain a medical 
opinion.  The examiner reviewed the Veteran's records and noted 
the history for the subtotal gastrectomy and removal of the gall 
bladder.  He also reported a history from the appellant that the 
Veteran had developed adhesions after his surgery and had also 
had several intestinal obstructions that required hospitalization 
with decompression with nasogastric tube.  The surgeries were in 
the 1970's and 1997.  The Veteran related that he was given 
Sandostatin prior to the 1997 surgery to treat his diarrhea.  

The examiner opined that it was at least as likely as not that 
the Veteran had developed gall bladder disease as a result of the 
use of the Sandostatin.  He said it was a reported side effect 
from the use of the medication.  The examiner also opined that it 
was at least as likely as not that the Veteran's bowel 
obstructions and adhesions were secondary to surgery for his 
peptic [sic] ulcer disease.

The RO granted service connection for the Veteran's anemia with a 
noncompensable rating in March 2006.  The RO also granted service 
connection for a cholecystectomy and bowel adhesions and 
obstructions as secondary to the Veteran's service-connected 
duodenal ulcer.  The additional disability was listed as part of 
the Veteran's original duodenal ulcer disability.

The Veteran perfected his appeal of his claim for a higher rating 
for his duodenal ulcer disability.  Unfortunately, he died in 
January 2007.  The Board dismissed the appeal, because of the 
death of the Veteran, in June 2007.

The appellant submitted her claim for Dependency and Indemnity 
Compensation (DIC) in March 2007.  She submitted a certificate of 
death that listed the Veteran's cause of death as metastatic 
squamous cell carcinoma of years duration, due to or as a 
consequence of pancreatic carcinoma of three months duration.

The RO denied the claim in July 2007.  The RO determined that the 
two forms of carcinoma were not present in service and that there 
was no evidence to link them to service.  Further, there was no 
evidence to show that a service connected disability caused, or 
contributed to, the Veteran's death.

The appellant failed to appeal the decision and it became final.

New and Material Evidence

The appellant submitted an amended certificate of death in 
December 2008.  The amended certificate was issued in November 
2008 based on cause of death information provided by affidavit.  
The affidavit was not submitted.  The amended certificate listed 
the causes of death as: 1) complete bowel obstruction secondary 
chronic adhesions; 2) metastatic squamous cell carcinoma; and, 3) 
pancreatic cancer.  The obstruction and adhesions were listed as 
years in duration.

The RO obtained a VA discharge summary for a period of 
hospitalization for the Veteran from December 11 to 19, 2006.  
The Veteran was evaluated for abdominal pain and constipation.  
The summary noted that the constipation was chronic for the past 
year.  The Veteran was said to have bowel movement after his 
admission after receiving treatment.  The summary listed the 
results of a kidney, ureters, bladder (KUB) x-ray as showing a 
large amount of stool.  The Veteran then had bowel movements 
following treatment.  An upper GI and small bowel study, done on 
December 14, 2006, did not show intestinal obstruction.  The 
study did show slow progression of the barium swallow with 
contrast remaining in several areas and scattered throughout the 
colon  

The RO denied the appellant's claim based, in part, on the VA 
records not showing evidence of bowel obstruction.  The decision 
also said there was no evidence submitted to show treatment or 
hospitalization for bowel obstruction or chronic adhesions.

The Board finds that the amended certificate of death is both new 
and material.  The evidence was not of record previously.  
Moreover, the listed primary cause of death is directly related 
to one of the Veteran's service-connected disability.  The claim 
is reopened.

Analysis

According to applicable laws and regulations, service connection 
for the cause of a veteran's death requires evidence that a 
service-connected disability was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a) (2010).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with some 
other condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of death, 
it must be shown that it contributed substantially or materially, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including metastatic squamous cell carcinoma and 
pancreatic carcinoma, may be presumed to have been incurred 
during service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).

As noted, the original certificate of death included only 
metastatic squamous cell carcinoma and pancreatic carcinoma as 
the causes of death.  However, the amended certificate of death 
listed complete bowel obstruction and secondary chronic adhesions 
as the primary cause of death in addition to the other two 
causes.

The Board finds that there is no competent evidence to support a 
nexus between the Veteran's carcinoma and his military service.  
The first evidence of any type of carcinoma is the certificate of 
death.  Although the metastatic squamous cell carcinoma was 
listed as years in duration on the original certificate, there is 
no evidence to show it was manifest in service or to a 
compensable degree in the one year after service.  The Veteran's 
service treatment records are clearly negative for any indication 
of carcinoma.  The early VA treatment records contain no evidence 
to support a finding within one year or even several years after 
service.  

The issue becomes whether the Veteran's service-connected bowel 
obstruction and adhesions can be considered to be the cause of 
death in light of the amended certificate of death.

The December 2005 VA examiner linked the Veteran's ulcer surgery 
as the cause of the Veteran's claimed bowel obstructions and 
adhesions.  The appellant provided evidence at that examination 
of the Veteran having had chronic problems with obstructions and 
adhesions that required hospitalization for treatment.  She 
provided the same evidence in the Report of Contact of September 
2005.

There is no basis to find the appellant's statements as lacking 
in credibility.  She is competent to provide evidence as to what 
the Veteran was treated for over the years.  She has been 
consistent.  Her opinions were provided in the context of the 
Veteran's then pending claim for service connection.  The RO 
granted service connection based, in part, on her statements as 
the record did not contain objective medical evidence of 
obstruction and adhesions.

An official record from the State of Missouri has listed the 
Veteran's causes of death.  The primary cause listed is one of 
the Veteran's service-connected disabilities.  The Board finds 
that the evidence of record supports a finding that a service-
connected disability was a principal or contributory cause of 
death.  Entitlement to service connection for the cause of the 
Veteran's death is established.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

In addition, although the RO did not adjudicate the claim on the 
basis of new and material evidence, the Board finds that, given 
the favorable outcome of the decision, there is no prejudice to 
the appellant in the Board's action in reopening and adjudicating 
her claim.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


